 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANTHONY D. DAVIS,                                CASE NO. C19-5156 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   RON HAYNES,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 29, and

15   Petitioner Anthony Davis’s (“Davis”) objections to the R&R, Dkt. 30.

16          On November 15, 2019, Judge Fricke issued the R&R recommending that the

17   Court dismiss Davis’s petition as time-barred. Dkt. 29. On November 22, 2019, Davis

18   filed objections. Dkt. 30

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
 1          In this case, Davis alleges numerous errors in the R&R but none of them have

 2   merit. For example, Davis argues that his petition is timely because state court review

 3   concluded on February 6, 2019. Dkt. 30 at 2. The state court, however, denied Davis

 4   personal restraint petition as an untimely challenge to his 1995 conviction and sentence.

 5   27-1 at 425–27. Therefore, the Court having considered the R&R, Davis’s objections,

 6   and the remaining record, does hereby find and order as follows:

 7          (1)    The R&R is ADOPTED;

 8          (2)    Davis’s petition is DISMISSED as time-barred;

 9          (3)    A Certificate of Appealability is DENIED; and

10          (4)    The Clerk shall enter a JUDGMENT and close the case.

11          Dated this 27th day of January, 2020.

12

13

14
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 2
